Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 11 are allowable, because prior art does not teach:
(Claim 1) if the present load current in the reverse direction does not exceed the threshold value, operating the semiconductor device in a nominal state by providing the gate signal with a voltage within a nominal voltage range such that the gate electrode causes the charge carrier injector to induce a first charge carrier density within the semiconductor region so as to allow the semiconductor region to conduct a nominal load current in the reverse direction; and
if the present load current in the reverse direction does exceed the threshold value, operating the semiconductor device in an overload state by providing the gate signal with a voltage within an overload voltage range such that the gate electrode causes the charge carrier injector to induce a second charge carrier density within the semiconductor region so as to allow the semiconductor region to conduct an overload current in the reverse direction, the second charge carrier density being higher than the first charge carrier density.
(Claim 5) wherein in the nominal state, the controllable charge carrier injector is configured to induce a first charge carrier density within the semiconductor region so as to allow the semiconductor region to conduct a nominal load current in the reverse direction,

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art. Hirler et al. (US 2012/0037955) teach:
wherein the semiconductor device is operable in at least one of a forward current mode and a reverse current mode and comprises (fig. 1):
a semiconductor region;
a controllable charge carrier injector configured to inject charge carriers into the semiconductor region; and a gate electrode electrically coupled to the controllable charge carrier injector and configured to receive a gate signal, the method comprising:
detecting, in the reverse current mode, if a load current in the reverse direction conducted by the semiconductor region exceeds a threshold value (paragraphs 32 – 37).
Hirler et al. lack a two stage reverse current mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
March 17, 2022